DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, Fig. 4, in the reply filed on 7 February 2022 is acknowledged.  Applicant acknowledged that claims 8 and 17 read on the non-elected species.  The examiner is also withdrawing claims 5, 9-10, 14 and 17-19 as failing to read on the elected species

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 12, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,631,830 to Sasaki (Sasaki hereinafter) in view of US PGPub 2005/0159845 to Malone et al. (Malone).
Regarding claims 1 and 20, Sasaki teaches a motor controller (107, 110) for an electric motor (105) configured to drive a blower (104) to generate an airflow (col. 9, ln. 26), said motor controller comprising: a drive circuit (107) configured to regulate electrical power supplied to a stator (not shown) of the electric motor to turn a rotor (not shown) of the electric motor and generate the airflow; and a processor (410) coupled to said drive circuit and configured to: measure a first control parameter (torque, see Fig. 4) and a second, feedback parameter (speed, see Fig. 4); receive an airflow rate 
Regarding claim 2, Sasaki teaches that the processor, in computing the system resistance, is further configured to: control said drive circuit (at 415) based on the fixed set point for the first control parameter (torque) to supply electrical power to the electric motor and to operate the blower (col. 9, ln. 21-36); determine the feedback parameter (speed, via 108/111) corresponding to the fixed set point and determine the airflow value (by driving the motor at a prescribed torque, i.e. determination of airflow via pump control rather than by measurement) corresponding to the fixed set point and the feedback parameter.
Regarding claims 6 and 7, Sasaki teaches that the first and second control parameters may be torque and speed respectively (as in Fig. 4).
Regarding claim 11, Sasaki teaches a method of operating an electric motor (105) configured to drive a blower (104) to generate an airflow (col. 9, ln. 26), said method comprising: controlling a drive circuit (107) based on a fixed set point (T* in 113) for a first control parameter (torque) to supply electrical power to the electric motor and to operate the blower; determining a feedback parameter (speed, see Fig. 4) corresponding to the fixed set point; determining an airflow value (by driving the motor at a prescribed torque/speed, i.e. determination of airflow via pump control rather than by measurement) corresponding to the first control parameter and the feedback parameter; receiving an airflow rate demand value (Target air flow Q*); computing an operating set point (omega* input to 415) for a second control (torque) parameter based on the airflow rate demand value; and controlling the drive circuit based on the operating set point to supply electrical power to the electric motor and to operate the blower to generate the airflow (col. 10, ln. 23-45). Sasaki does not teach computing a system resistance based on a fixed set point for torque and on speed or computing an operating set point based in part on the system resistance. Malone teaches another fan system generally, and particularly teaches that system resistance is determined (paragraph 21, step 210) as part of a process (Fig. 2) of establishing an efficient operating point of the fan (311, see paragraph 24, step 240) based on fan static pressure and system resistance (see Fig. 3) and the airflow demand value (as determined by relationship of temperature to threshold value, paragraphs 34-35: when the threshold is exceeded, airflow demand is for maximum flow, otherwise flow rate for efficiency is set as a demand value).  Therefore it would have been obvious to one of ordinary skill in the art to modify the control algorithm of Sasaki to take into account system resistance when computing an operating set point for torque and/or speed in order to operate the fan more efficiently as taught by Malone.
Regarding claim 12, Sasaki teaches that the processor, in computing the system resistance, is further configured to: control said drive circuit (at 415) based on the fixed set point for the first control parameter (torque) to supply electrical power to the electric motor and to operate the blower (col. 9, ln. 
Regarding claims 15 and 16, Sasaki teaches that the first and second control parameters may be torque and speed respectively (as in Fig. 4).

Claims 3, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Malone as applied to claims 1 and 11 above above, and further in view of US Patent 9,732,976 to Wang et al. (Wang) and US Patent 4,927,328 to Scoates et al. (Scoates).
Regarding claim 3, Sasaki teaches that static pressure affects the power requirements of a blower in HVAC applications (col. 4, ln. 47-65), but does not teach that the processor, in computing the system resistance, is further configured to: compute a static pressure generated by the blower based on the airflow and a speed; and compute the system resistance based on the static pressure and the airflow.  Wang teaches that changes in static pressure require matching alterations in input power (which correlates to torque, see col. 13, ln. 1-29) to maintain constant airflow.  As such it would have been obvious to calculate the static pressure as taught by Wang in order to respond to changes therein to keep the airflow constant.  Neither Sasaki nor Malone teach determination of system resistance based on static pressure and airflow, but such is taught by Scoates (see discussion at col. 3 ln. 58 through col. 4, ln. 33).  Therefore it would have been obvious to one of ordinary skill in the art to calculate the system resistance of the blower of Sasaki based on static pressure and airflow as taught by Scoates in order to obtain the static pressure to respond thereto as taught by Wang and to obtain the system resistance to respond thereto as taught by Malone.
Regarding claim 4, Scoates teaches a correlation algorithm (col. 4, ln. 37-45).
Regarding claim 13, Sasaki teaches that static pressure affects the power requirements of a blower in HVAC applications (col. 4, ln. 47-65), but does not teach that the processor, in computing the system resistance, is further configured to: compute a static pressure generated by the blower based on the airflow and a speed; and compute the system resistance based on the static pressure and the airflow.  Wang teaches that changes in static pressure require matching alterations in input power (which correlates to torque, see col. 13, ln. 1-29) to maintain constant airflow.  As such it would have been obvious to calculate the static pressure as taught by Wang in order to respond to changes therein to keep the airflow constant.  Neither Sasaki nor Malone teach determination of system resistance based on static pressure and airflow, but such is taught by Scoates (see discussion at col. 3 ln. 58 through col. 4, ln. 33).  Therefore it would have been obvious to one of ordinary skill in the art to calculate the system resistance of the blower of Sasaki based on static pressure and airflow as taught by Scoates in order to obtain the static pressure to respond thereto as taught by Wang and to obtain the system resistance to respond thereto as taught by Malone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        26 February 2022